This is an attempted appeal by Arthur Brown from a judgment in a forcible entry and detainer action, brought by Mrs. Nellie Grant and her husband, in which the defendant was adjudged guilty and restitution was decreed, together with an award of $40 damages in favor of the plaintiffs. Brown gave notice of appeal, filed appeal and supersedeas bond, and brought the record, except a statement of facts, to this Court. He has briefed the case, but: appellees have ignored the appeal.
It is provided in Art. 3992, R.S. 1925, relating to forcible entry and detainer cases, as follows: "The judgment of the county court finally disposing of the cause *Page 186 
shall be conclusive of the litigation, and no further appeal shall be allowed, except where the judgment shall be for damages in an amount exceeding one hundred dollars."
Article 3992 is constitutional (Beacon Lumber Company v. Brown, Tex.Com.App., 14 S.W.2d 1022), and has been uniformly upheld. Beacon Lumber Company v. Brown, supra; Stricklin v. Joslin, Tex. Civ. App.7 S.W.2d 165; Cox, Inc., v. Knight, Tex. Civ. App. 50 S.W.2d 915; Madison v. Martinez, Tex. Civ. App. 56 S.W.2d 908.
Obviously, this appeal must be dismissed, and it is so ordered.